Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 21, 2020

The Court of Appeals hereby passes the following order:

A20D0416. TIRRELL ALFORD v. THE STATE.

      Tirrell Alford filed a pro se motion for an out-of-time appeal, which the trial
court dismissed on January 3, 2020 because he was represented by counsel in the
case. The trial court also dismissed two other motions for out-of-time appeals in two
separate cases on February 5, 2020. On April 23, 2020, Alford filed a document titled
“Notice of Appeal” in the Georgia Supreme Court, which docketed the filing as an
application for discretionary appeal. After finding no basis for jurisdiction, the
Supreme Court transferred the application to this Court. See Case No. S20D1175
(transferred May 12, 2020). We, however, also lack jurisdiction.
      The dismissal of a motion for an out-of-time appeal is directly appealable when
the conviction at issue has not been the subject of a direct appeal. See English v.
State, 307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010); Lunsford v. State, 237 Ga.
App. 696, 696 (515 SE2d 198) (1999). It does not appear that Alford has had any
direct appeals from these cases. Generally, if a party applies for discretionary review
of a directly appealable order, this Court grants the application under OCGA § 5-6-35
(j). To fall within this general rule, however, the application must be filed within 30
days of entry of the order to be appealed. See OCGA § 5-6-35 (d); Hill v. State, 204
Ga. App. 582, 582 (420 SE2d 393) (1992). Here, Alford filed his application more
than 75 days after the trial court’s orders were entered. His application is therefore
untimely and subject to dismissal. See Crosson v. Conway, 291 Ga. 220, 220 (1) (728
SE2d 617) (2012); see also Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989) (“The requirements of OCGA § 5-6-35 are jurisdictional and this [C]ourt
cannot accept an appeal not made in compliance therewith.”).
Accordingly, this application is hereby DISMISSED for lack of jurisdiction.



                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                07/21/2020
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.